OFFICE ACTION

Suspension of Action
Pursuant to applicant’s request filed on November 3, 2021, action by the Office is suspended on this application under 37 CFR 1.103(a) for a period of six months.  At the end of this period, applicant is required to notify the examiner and request continuance of prosecution or a further suspension.  See MPEP § 709.

Conclusion
Any inquiry concerning this communication, or earlier communications, should be directed to the art unit supervisor, Jerry O’Connor, whose telephone number is (571) 272-6787, and whose facsimile number is (571) 273-6787.


GJOC
January 26, 2022
	/Gerald J. O’Connor/
	Supervisory Patent Examiner
	Group Art Unit 3624